  Case 1:18-cv-00712-MN Document 25 Filed 11/07/18 Page 1 of 3 PageID #: 193



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ANDREW R. PERRONG, on behalf of                   )
 himself and all others similarly situated,        )
                                                   )
                        Plaintiffs,                )
                                                   )
                v.                                 )   C.A. No. 18-712 (MN)
                                                   )
 LIBERTY POWER CORP., L.L.C.,                      )
                                                   )
                        Defendant.                 )

                                              ORDER

       WHEREAS, on May 11, 2018, Plaintiff Andrew R. Perrong ("Plaintiff'), on behalf of

himself and all others similarly situated, brought this action against Liberty Power Corp., L.L.C.

("Liberty Power" or "Defendant") for violations of the Telephone Consumer Protection Action

("TCPA"), 47 U.S.C. §227 (D.I. 1);

       WHEREAS, on June 26, 2018, Liberty Power filed a Motion to Dismiss Plaintiffs

Complaint for Failure to State a Claim and Partial Motion to Dismiss for Lack of Subject Matter

Jurisdiction (the "Motion") (D.l. 8) and a supporting opening brief (the "Opening Brief') (D.I. 8-

1);

       WHEREAS, the Opening Brief raises an argument regarding the constitutionality of the

relevant section of the TCPA (D.I. 8-1 at 3-11);

       WHEREAS, on June 28, 2018, pursuant to the Federal Rules of Civil Procedure

(the "Federal Rules") and the United States Code ("U.S.C."), Liberty Power filed a Notice of

Constitution Question (the "Notice") (D.I. 10). (See Federal Rule 5.1 and 28 U.S.C. § 2403(a)).
 Case 1:18-cv-00712-MN Document 25 Filed 11/07/18 Page 2 of 3 PageID #: 194



        WHEREAS, on June 28, 2018, Libe1ty Power served the Notice and its Motion and

Opening Brief on the Attorney General of the United States via certified mail as required by

Federal Rule 5.l(a)(2);

        WHEREAS, pursuant to Federal Rule 5.l(c), the United States "may intervene within 60

days after the notice is filed or after the court certifies the challenge, whichever is earlier."1;

        WHEREAS, on August 21, 2018, the United States timely filed an Unopposed Motion for

Extension of Time to Decide Whether in Intervene (D.I. 18);

        WHRRRAS, on August 27, 2018, the Court granted the unopposed motion extending the

United States' time to intervene to October 26, 2018;

        WHEREAS, this case was reassigned to this Court's docket on September 20, 2018; and

        WHEREAS, on October 26, 2018, the United States timely filed a Notice of Intervention

in Support of the Constitutionality of the TCPA (D.I. 22) and an Answering Brief in Opposition

(the "United States' Brief') to Liberty Power's Motion (D.I. 23).

        THEREFORE, IT IS HEREBY ORDERED this 7th day ofNovember 2018 that:

        1.      Liberty Power and / or Plaintiff may each file a 10-page reply brief in response to

the United States' Brief on or before November 14, 2018.

        2.      If no reply briefs are filed, the Court will decide the Motion to Dismiss on the papers

as submitted.

        3.      The Court has not yet certified the constitutional challenge, but the United States

has intervened. The parties or the United States or both shall advise the Court (in letter format) on




        Pursuant to Federal Rule 5.l(b), "[t]he Court must, under 28 U.S.C. § 2403, certify to the
        appropriate attorney general that a statute has been questioned." In this case, the Court has
        not yet certified the challenge.


                                                   2
    Case 1:18-cv-00712-MN Document 25 Filed 11/07/18 Page 3 of 3 PageID #: 195



or before November 14, 2018 if the Court should certify2 to the United States Attorney General

that a constitutional question has been raised in this action, and if so provide any proposed

language that the Court should consider in making such a certification.



                                                    Maryellen      ika
                                                    United States District Judge




2
        Pursuant to Federal Rule 5.l(d), "the court's failure to certify, does not forfeit a
        constitutional claim or defense .... "


                                                3
